The following opinion was filed December 11, 1923:
Owen, J.
The Metropolitan sewerage district of the city of Milwaukee includes the city of Milwaukee and territory *553lying outside the city of Milwaukee within the same drainage area. The law under which it was created was- considered by this court in Thielen v. Metropolitan Sewerage Comm. 178 Wis. 34, 189 N. W. 484, to which reference máy be had for a better understanding of the plan and nature thereof. It was there said that the Metropolitan sewerage district is at least a qtiim-municipal corporation, organized for the purpose of promoting the public health, the officers of which are chosen in the manner designated by the act. So much of the plant as lies within the city of Milwaukee is under the control and management of the Sewerage Commissipn of the city of Milwaukee, while that portion of the plant lying outside the city of Milwaukee is under the control and management of the Metropolitan sewerage commission.
The law provides that whenever the Sewerage Commission of such city requires funds out of which to pay for the projection, planning, construction, and maintenance of a-sewerage system for the collection, transmission, and disposal of house and other sewage, and for constructing, building, and maintaining its sewage disposal plant in connection therewith, it shall .adopt a resolution stating the amount that it requires for such purposes and shall file with the county board of supervisors of such county a certified copy thereof, and thereupon such board of supervisors is required and directed to provide by resolution for issuing corporate bonds of such county for the amount so required payable within twenty years from the time of their issue in lawful money of the United States, which bonds shall be called Metropolitan sewerage bonds and shall show on their face that the same are issued for the benefit of so much of the territory of said county as lies in the same drainage area as said city of the first class, and that there shall be annually levied by said county board a direct tax upon all taxable property in such drainage area sufficient to pay the annual interest thereon, and after and upon the expiration of the *554first ten years to raise a sinking fund each year of ten per cent, on the principal of such bonds remaining unpaid 'and outstanding for the payment of such principal as the same becomes due, which tax shall be collected in the same manner as county taxes are collected. Upon the sale of any such bonds the county board of such county shall pay the proceeds thereof to the city treasurer of said city of the first class to the credit of the Sewerage Commission of said city and said city treasurer shall, from time to time, against said fund, pay warrants or- checks when authorized by said commission and signed by the chairman and the secretary thereof.
This action raises the question of whether money so raised and paid over to the city treasurer may be mingled with the funds of the city and used for miscellaneous city purposes, and whether the interest arising therefrom may be appropriated by the city for its general purposes. It is well settled that money raised for a special municipal purpose, under an express limitation to a particular use, cannot lawfully be used for another purpose. Rice v. Milwaukee, 100 Wis, 516, 76 N. W. 341; Oconto City W. S. Co. v. Oconto, 105 Wis. 76, 80 N. W. 1113; Weik v. Wausau, 143 Wis. 645, 128 N. W. 429. It cannot be questioned that this fund was raised for a special purpose, and the principle of law just stated protects it from use for other purposes unless statutory authority can be found authorizing the city of Milwaukee to' divert it from the special fund to which it is credited and use it for general city purposes.
The city contends that such statutory authority is to be found in sec. 925 — 130a- of the Statutes of 1919, which section was enacted by ch. 256 of the Laws of 1899, and provides as follows:
“The common council of any city of the first class, as defined in section 925 — 1 of the statutes, may from time to time borrow from any ordinary city fund or special fund having cash to its credit then on hand in its treasury, other *555than the cash raised and set apart for the payment of the bonded debt of such city, and the interest thereon and bond proceeds, such sums of money for the benefit of other ordinary city funds not having cash on hand, in anticipation of the incoming taxes of the year, as they shall deem necessary. All such sums of money so borrowed shall be repaid out of the incoming taxes for the year not later than the first day of February following.”
This statutory provision does not authorize the diversion of the fund under consideration, for two reasons: first, because the section quoted provides that the common council may borrow from any ordinary city fund. This is not a city fund. It is a fund belonging to the Metropolitan sewerage district. It was raised by bonds issued against the property within said Metropolitan sewerage district, that without as well as that within thejcity of Milwaukee. It was raised for a purpose in which every taxpayer within the Metropolitan sewerage district, those without as well as those within the city of Milwaukee, is interested. It is not a fund belonging to the city of Milwaukee at all. It belongs to an entirely different political entity, namely, the Metropolitan sewerage district, which this court said is at least a gmri-municipal corporation. The law makes the city treasurer of the city of Milwaukee custodian of the fund. It makes the city Sewerage Commission trústee for the management and investment of the fund. But it does not vest the city of Milwaukee with any title to or control over the fund. The second reason is that the fund constitutes “bond proceeds,” which are specifically exempted from the provisions of sec. 925 — 130a. The city attorney argues that bond proceeds are not within the exemption, but this contention cannot be sustained. As we interpret the section, it specifically provides that the common council may not borrow from bond proceeds, or from moneys raised and set apart for the payment of the bonded debt of such city, or the interest thereon.
*556It follows that the complaint states a good cause of action and the demurrer was properly overruled.
By the Court. — Order appealed from affirmed.
A motion for a rehearing was denied, with $25 costs, on February 12, 1924.